Citation Nr: 1017715	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
hypertension.

2.  Entitlement to service connection for an anxiety 
disorder, also claimed as posttraumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for hearing loss with 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In addition to the issues listed above, the Veteran also 
perfected an appeal for entitlement to service connection for 
facial scars.  However, service connection for a facial scar 
was subsequently granted in an October 2009 rating decision.  
This represents a full grant of the benefit sought on appeal, 
and will therefore not be discussed further.

The issue of entitlement to service connection for hearing 
loss with tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by diastolic 
blood pressure less than 100 and continuous treatment with 
medication; a history of diastolic pressure predominantly 100 
or more is not demonstrated.

2.  The Veteran's anxiety disorder has not been shown to be 
etiologically related to active service.

3.  The Veteran does not have a current diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7101 (2009).

2.  An anxiety disorder was not incurred in or aggravated by 
service, nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter was sent to the Veteran in February 2005 in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A subsequent letter dated April 2009 notified the Veteran of 
the criteria for establishing an effective date and 
disability rating.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to any inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing complete notice in April 2009.  
The RO then readjudicated the case in an October 2009 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or SSOC, is sufficient to cure 
a timing defect).

In this case, the VCAA duty to notify was satisfied by way of 
the April 2009 letter.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the claim was then readjudicated in a SSOC in 
October 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

With respect to the Veteran's claim for an increased rating, 
the Board notes that the notice requirements under 
38 U.S.C.A. § 5103 underwent significant changes during the 
pendency of the Veteran's appeal.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that, 
for increased rating claims, notice provided to the Veteran 
under 38 U.S.C.A. § 5103 need not be "veteran specific," 
and that VA is not required to notify the Veteran that he may 
submit evidence of the effect of his worsening disability on 
his daily life, nor is VA required to notify the Veteran of 
diagnostic codes that his disability may be rated under.  See 
Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Nonetheless, the Veteran was provided with such 
notice in December 2008.

The Veteran's service treatment records, VA treatment 
records,  private treatment records, VA authorized 
examination report, and lay statements have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in October 2005 with 
respect to his claim for an increased rating for 
hypertension.  38 C.F.R. § 3.159(c) (4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and fully address the relevant rating criteria.  
The Board notes that the examination report does not specify 
whether the claims file was available for review by the 
examiner.  However, as discussed below, the present level of 
disability is of primary concern although the Board has 
carefully reviewed the historical data of record as it 
pertains to the Veteran's hypertension, and the Board notes 
that the evidence including history provided in the VA 
examination report appears accurate.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The Board notes that no medical examination has been 
conducted and no medical opinion has been obtained with 
respect to the Veteran's claim for service connection for 
generalized anxiety disorder, also claimed as PTSD.  However, 
the Board finds that the evidence, which does not reflect 
competent evidence indicating a relationship to service or a 
service-connected disability, warrants the conclusion that a 
remand for examinations and/or opinions is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no indication of a relationship between a claimed 
disability and service.

B.  Law and Analysis

1.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

The Veteran is currently assigned a noncompensable (0 
percent) rating under Diagnostic Code 7101.  Diagnostic Code 
7101 provides a 10 percent disability rating where diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where an individual has a 
history of diastolic pressure that is predominantly 100 or 
more requiring continuous medication for control.  A higher 
20 percent disability rating may be assigned if diastolic 
pressure is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Diastolic pressure of 120 or more 
is rated at 40 percent disabling, and a maximum 60 percent 
disability rating is warranted for diastolic pressure of 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Private treatment records dated June 1999 indicate the 
Veteran's blood pressure was 136/88 at rest, and 206/90 after 
exercise.  VA treatment records dated June 2002 indicate the 
Veteran's blood pressure was 154/85.  These records also 
reflect that the Veteran was taking medication to treat his 
condition.

The Veteran was afforded a VA examination in October 2005.  
He reported being diagnosed with high blood pressure in 1969.  
After his separation from service, he followed up with a 
private physician and was started on oral medications.  He 
denied any current shortness of breath, chest pain, 
dizziness, palpitations or headaches.  He was being treated 
with Metoprolol, Zocor, and potassium.  On examination, the 
Veteran's blood pressure was 140/92 sitting, 144/90 standing, 
and 138/90 lying down.  His pulse was 64 and regular.  A 
chest x-ray revealed normal findings.  An electrocardiogram 
noted normal sinus rhythm, left axis deviation, and 
incomplete right bundle branch block.  No other abnormalities 
were noted.

VA treatment records reflect that blood pressure was 136/72 
in August 2006.  In September 2007, blood pressure was 
130/78.  In May 2009, blood pressure was 124/76.  In December 
2009, it was 118/78.

Based on the evidence of record, the Board finds that a 
compensable rating for hypertension is not warranted.  The 
record reflects that the Veteran has been treating his 
condition with medication for many years.  However, the 
evidence, including that prior to the period on appeal, does 
not demonstrate diastolic pressure predominantly of 100 or 
more.  The Board has reviewed the Veteran's service treatment 
records, and VA and private medical records dated in the 
1980s, 1990s, and more recently.  None of these records show 
diastolic readings predominantly of 100 or more.  Notably, on 
VA examination in July 1970, blood pressure readings were 
152/102; 150/96; and 150/96.  The 102 diastolic reading is 
the sole 100 or above reading among the various historical 
records reviewed.  Diastolic pressure was measured at 92 
during the October 2005 VA examination, and in December 2009, 
blood pressure was 118/78.  Therefore, the criteria for a 
compensable rating for hypertension have not been met.

The Veteran contends that his noncompensable rating is based 
on blood pressure readings lowered by his medication, and 
that his hypertension would be worse if left untreated.  See 
November 2009 statement.  However, as discussed above, 
Diagnostic Code 7101 contemplates the use of medication in 
determining the appropriate rating to be assigned, and the 
Board has considered that factor in its decision.  Also, as 
noted above, a compensable evaluation also requires either 
current diastolic pressure predominantly 100 or more, or 
current systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more and 
continuous medication for control.  

Moreover, in evaluating the claim for a higher rating, the 
Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
hypertension with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is no 
persuasive evidence in the record to indicate that this 
service-connected disability on appeal would cause any 
impairment with employment over and above that which is 
already contemplated in the assigned schedular rating.  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

2.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

a.  Anxiety Disorder

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to an anxiety disorder.  The 
Veteran underwent an enlistment examination in December 1965.  
No relevant abnormalities were recorded.  A December 1969 
separation examination also noted no relevant abnormalities.

VA treatment records reflect a prior medical history of panic 
attacks, though no onset date is noted.  Records dated August 
2006 show the Veteran reported feeling angry and irritable.  
He also had a lack on interest in activities, and thought his 
boss and coworkers were out to get him.  He reported 
nightmares and difficulty sleeping.  During a follow-up visit 
in September 2006, the Veteran reported low energy, sporadic 
nightmares, anxiety, excessive guilt over the Iraq War, and 
panic attacks about twice a week.  His primary care provider 
had recently started treating him with medication for 
depression.  He denied any hallucinations, or suicidal or 
homicidal ideation.  On examination, the Veteran had good 
hygiene and grooming.  He was pleasant and cooperative.  His 
speech was normal and he was oriented in three spheres.  His 
mood was anxious, and his affect was full; his mood 
incongruent, with mildly increased intensity at times.  His 
thought process was mostly goal-oriented, but circumstantial 
at times.  His insight and judgment were fair.  The treating 
physician diagnosed anxiety disorder not otherwise specified, 
and depressive disorder not otherwise specified.  He also 
considered ruling out panic disorder without agoraphobia, 
PTSD, substance induced mood disorder, and major depressive 
disorder.

Based on the evidence of record, the Board finds that service 
connection for anxiety disorder is not warranted.  There were 
no notations in the service treatment records of any anxiety-
related complaints or symptoms, and there was no evidence of 
any such complaints or symptoms within the one-year 
presumptive period or for many years after service, as shown 
by the evidence above.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from service and documentation of a claimed 
disability may be a factor that weighs against a claim for 
service connection).

The Veteran referenced a rating for anxiety assigned to him 
in 1970.  See November 2009 statement.  However, a review of 
the record indicates that no award was previously granted for 
anxiety or another acquired psychiatric condition.

b.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV)); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2009).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not a veteran "engaged in combat with the enemy."  
Id.

If VA determines that a veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that a veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

Unfortunately, the record does not reflect a current 
diagnosis of PTSD.  As noted above, the Veteran's VA 
physician considered ruling out PTSD in September 2006.  
Although the Veteran had a positive PTSD screen in September 
2007, such a screening is not a valid diagnosis in accordance 
with DSM-IV.  The Veteran also subsequently had a negative 
PTSD screen in November 2008.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

As the record does not reflect a current diagnosis of PTSD in 
accordance with governing legal criteria, service connection 
for PTSD is not warranted.


ORDER

A compensable rating for hypertension is denied.

Service connection for an anxiety disorder, also claimed as 
PTSD, is denied.


REMAND

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  In Hensley, the Court indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

Service treatment records are negative for complaints, 
treatment, or diagnoses of hearing loss or tinnitus.  Service 
treatment records also include audiological evaluations.  The 
Board notes that prior to November 1967, audiometric results 
in service department records were reported in standards set 
forth by the American Standards Association (ASA). Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI); those numbers are reported in 
parentheses.

During the Veteran's December 1965 enlistment examination 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
10 (20)
10 (15)
LEFT
5 (20)
0 (10)
0 (10)
5 (15)
5 (10) 

During the Veteran's December 1969 separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
5
0
0
5
5

Service treatment records reflect that the December 1969 
audiometric data was recorded under the ISO-ANSI standard.  
The December 1965 audiometric data was unlabeled and 
therefore those numbers were converted to facilitate 
comparison.    

The Veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure in service.  Specifically, he 
argues that he was exposed to the noise of various aircraft.  
See October 2006 statement accepted in lieu of Form 9.  This 
account was supported by additional lay statements from 
comrades who served with the Veteran.

VA treatment records dated June 2009 reflect a current 
diagnosis of sensorineural hearing loss, as well as 
subjective reports of tinnitus, though no audiometric data 
was recorded.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).

Here, the Veteran has submitted evidence of current hearing 
loss and tinnitus disabilities, as well as testimony 
regarding noise exposure in service.  In its March 2007 
rating decision, the RO noted the Veteran served as an 
inventory management specialist, and did not concede exposure 
to military acoustic trauma during service.  Nonetheless, the 
Board finds that the Veteran should be afforded a VA 
examination so that an opinion addressing the etiology of his 
claimed disabilities can be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran 
for a VA audiological examination to 
determine if the Veteran has current 
bilateral hearing loss and/or tinnitus due 
to noise exposure in service.  The 
audiologist should review the claims 
folder, to include the Veteran's October 
2006 description of noise exposure in 
service, as well as findings from 
audiological examinations contained in 
service treatment records, and VA 
treatment records, prior to examination.  
The audiologist should state whether the 
Veteran has current bilateral hearing loss 
and/or tinnitus, and if so, should state 
whether it is at least as likely as not 
that bilateral hearing loss and/or 
tinnitus was incurred or aggravated in 
active duty.  The audiologist should 
provide reasons and bases for all opinions 
provided.

The examiner should be aware that, under 
Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), the Court indicated that 38 C.F.R. 
§ 3.385 does not preclude service 
connection for a current hearing 
disability where hearing was within normal 
limits on audiometric testing at 
separation from service if there is 
sufficient evidence to demonstrate a 
relationship between the Veteran's service 
and his current disability.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


